DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/20 and 6/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 11/16/20. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0208336 A1) in view of Sato et al. (US 2017/0034525 A1).
Regarding claim 14, Li discloses a method of decoding a video (see 30 in fig. 9), the method comprising: determining whether a coding block is split into two partitions or not (see fig. 3; e.g. see ¶ [0048]); and determining, based on a first flag signaled via a bitstream, whether the coding block is split symmetrically or asymmetrically when it is determined to split the coding block (e.g. see “video encoder 22 may signal syntax elements in the encoded bitstream that indicate how the picture, and CTUs of the picture, are to be partitioned” in ¶ [0103]; e.g. see “A partition type may additionally define how a block is divided, including symmetric or asymmetric partitioning” in ¶ [0078]), wherein when it is determined to split the coding block asymmetrically, the coding block is split into a first partition having a 1/4 size of the coding block and a second partition having a 3/4 size of the coding block (e.g. see” “PART_2NxnU” in fig. 3), wherein locations of the first partition and the second partition are determined based on a second flag signaled via the bitstream (e.g. see “PART_2NxnU” versus “PART_2NxnD” in fig. 3).
Although Li discloses wherein when the coding block is split into two partitions, an inverse-transform is not skipped (see 110 in fig. 8), it is noted that Li does not disclose a transform skip flag indicating whether an inverse-transform is skipped or not is not parsed from the bitstream and it is determined that the inverse-transform is not skipped.
However, Sato disclose an image decoding method wherein a transform skip flag (see S65 in fig. 10) indicating whether an inverse-transform is skipped or not is not parsed from the bitstream (see skipping inverse transform S67 is not in the bitstream but a process from S65 outcome in fig. 10) and it is determined that the inverse-transform is not skipped (see S65 for S67 in fig. 10).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sato teachings of PCM mode into Li video decoding for the benefit of avoiding redundant coding of the bit-depth-related information.

Regarding claims 15 and 18, Li further discloses wherein when the coding block is split in a horizontal direction (e.g. see” “PART_2NxnU” in fig. 3), the second flag is used to specify whether the first partition or the second partition is located at an upper side or a bottom side (see “PU0” and “PU1” of “PART_2NxnU” in fig. 3), and wherein when the coding block is split in a vertical direction (e.g. see” “PART_nLx2N” in fig. 3), the second flag is used to specify whether the first partition or the second partition is located at a left side or a right side (see “PU0” and “PU1” of “PART_nLx2N” in fig. 3).

Regarding claims 16 and 19, Li further discloses wherein whether it is allowed to split the coding block asymmetrically is determined based on a size of the coding block (e.g. see “Syntax data associated with a coded bitstream may define a maximum number of times a tree block may be split, referred to as a maximum CU depth, and may also define a minimum size of the coding nodes” in ¶ [0049]).

Regarding claim 17, the claim(s) recite encoding method (see fig. 8) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite non-transitory computer-readable medium (e.g. see ¶ [0037]) for storing data associated with a video signal analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Jeong et al. (US 2018/0176601 A1), discloses symmetric and asymmetric coding.
2.	Lee et al. (US 2017/0332099 A1), discloses symmetric and asymmetric partitioning.
3.	Hong et al. (US 2017/0347096 A1), discloses general block partitioning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485